Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 02/09/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A system, comprising: 
one or more processors configured to: 
convert normalized event metadata created for pre-produced media assets based on content asset play time to a reference time provided by a reference clock, 
wherein creation of the normalized event metadata is ahead of time and the creation of the normalized event metadata is independent of live event logging system; 
playout the pre-produced media assets in a disparate live media output stream; 
present one or more key events to one or more consumer devices before the live media output stream with the pre-produced media asset in progress is joined; and 
present additional information to the consumer device based on a viewing operation, by an associated user, of the pre-produced media assets contained in the live media output stream;
wherein a live playout system is linked to the reference clock, 
wherein the live playout system provides a start time and stop time for the pre- produced media assets to support the conversion of the normalized event metadata from the play time to the reference clock time, and 
wherein multiple start times and stop times per pre-produced media assets allows for a stop to insert non-programming content and to restart the pre-produced media assets during the playout. 

Claim 2 has been cancelled. 

9. (Currently Amended) A method, comprising: 
converting, by one or more processors, normalized event metadata created for pre- produced media assets based on content asset play time to a reference time provided by a reference clock, 
wherein creation of the normalized event metadata is ahead of time and the creation of the normalized event metadata is independent of live event logging system, 
playing out, by the one or more processors, the pre-produced media assets in a disparate live media output stream; 
presenting, by the one or more processors, one or more key events to one or more consumer devices before joining the live media output stream with the pre-produced media asset in progress; and 
presenting, by the one or more processors, additional information to the consumer device based on a viewing operation, by an associated user, of the pre-produced media assets contained in the live media output stream;
wherein a live playout system is linked to the reference clock, 
wherein the live playout system provides a start time and stop time for the pre- produced media assets to support the conversion of the normalized event metadata from the play time to the reference clock time, and 
wherein multiple start times and stop times per pre-produced media assets allows for a stop to insert non-programming content and to restart the pre-produced media assets during the playout.

Claim 10 has been cancelled. 

Allowable Subject Matter
Claims 1, 3-9 and 11-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421